Citation Nr: 1815612	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The Board notes that additional documents have been added to the claims file since the May 2014 Statement of the Case was issued, including VA treatment records.  However, a review of those documents shows that they are not relevant to the issues on appeal.  Thus, a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) not needed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of status post dislocation of the right shoulder with limitation of motion and traumatic arthritis; residuals of right ulnar nerve impingement; residuals of status post dislocation of the right elbow; allergic conjunctivitis; and allergic rhinitis.

2.  The Veteran has been granted total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) effective from October 10, 2006.

3.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to: the loss or permanent loss of use of one or both lower extremities, such as to preclude locomotion without the aid of an assistive device;  blindness in both eyes plus the loss or loss of use of one lower extremity; the loss or permanent loss of use of one lower extremity together with residuals of organic disease or injury which so affects balance or propulsion as to preclude locomotion without an assistive device; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity; the loss or permanent loss of use of one or both upper extremities, such as to preclude use of the arms at or above the elbows; full thickness or subdermal burns resulting in contractures with limitation of motion of two or more extremities or at least one extremity and the trunk; or amyotrophic lateral sclerosis (ALS).

4.  The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to or includes: loss or loss of use of both hands; deep partial thickness, full thickness, or subdermal burns resulting in contractures with limitation of motion of one or more extremities or the trunk; residuals of an inhalational injury; or is due to blindness in both eyes.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial assistance in acquiring specially adapted housing or for a special home adaptation grant have not been met.  
38 U.S.C. §§ 2101, 5107 (2012); 38 C.F.R. §§ 3.809, 3.809a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


I.  Specially Adapted Housing

Initially, the Board acknowledges that certain VA laws and regulations for specially adapted housing and special home adaptation grants have been revised during the course of this appeal; however, the revisions do not affect a determination on the merits of the Veteran's claims in this case.

Entitlement to specially adapted housing is warranted when a veteran has a permanent and total service-connected disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; and/or (7) service-connected ALS rated as 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  See 38 U.S.C. 
§ 2101(a); 38 C.F.R. §§ 3.809, 4.124a, Diagnostic Code 8017.  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(c).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to specially adapted housing.

The Veteran is currently service-connected for residuals of status post dislocation of the right shoulder with limitation of motion and traumatic arthritis (30 percent); residuals of right ulnar nerve impingement (30 percent); residuals of status post dislocation of the right elbow (20 percent); allergic conjunctivitis (10 percent), and allergic rhinitis (noncompensable).  The combined schedular evaluation is 70 percent; however, he has also been granted TDIU since October 10, 2006.  

Nevertheless, none of the service-connected disabilities include or result in loss or loss of use of the lower extremities, blindness in both eyes, loss or loss of use of one lower extremity with residual organic disease or injury affecting balance or propulsion, loss or loss of use of one lower extremity with loss or loss of use of one upper extremity affecting balance and propulsion, loss or loss of use of both upper extremities to preclude use of arms at or above the elbow, or full thickness or subdermal burns.  The Veteran is also not service-connected for ALS.

During the April 2017 Board hearing, the Veteran indicated that he used a wheelchair due to the amputation of his right leg, which made it difficult to operate within the confines of his home.  He also reported that he had difficulty pulling himself up with his right arm due to open-heart surgery he had in 2013.  A review of the record shows that the Veteran is not service-connected for either of these disabilities.  In fact, the Veteran's claim for service connection for loss of his right leg was most recently denied in an April 2016 rating decision.  Because the Veteran did not appeal the decision denying loss of his right leg, that rating decision is final.  38 U.S.C. § 7105 (b) (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).     

During the hearing, the Veteran also reported that he had limitation of motion in his right arm, starting at the elbow area.  While the Veteran is service-connected for disorders involving his right upper extremity, he is not service-connected for any left upper extremity disorders.  Thus, he would not fulfill the criteria under §3.309(b) which requires either loss or loss of use of both upper extremities or loss or loss of use one upper and one lower extremity.  See 38 C.F.R. § 3.309(b).

Finally, during the hearing, the Veteran indicated that, although he had some trouble with his vision, he was still able to drive and was not legally blind.  Based on this testimony, he would not fulfill the criteria under §3.309(b)(2).  See 38 C.F.R. § 3.309(b)(2).  The Veteran has not alleged that any other disabilities are related to service and include full thickness or subdermal burns or ALS.  In consideration of the foregoing, the award of assistance for specially adapted housing is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II.  Special Home Adaptation Grant

When entitlement to specially adapted housing is not established, a veteran may still qualify for a grant for necessary special home adaptations if he or she is entitled to compensation for a permanent and total disability which includes: the anatomical loss or loss of use of both hands, is due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, is due to full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, and/or is due to residuals of an inhalation injury; or if he or she is service-connected for blindness in both eyes with 20/200 central visual acuity or less in the better eye with the use of a standard correcting lens.  See 38 U.S.C. § 2101(b); 38 C.F.R. § 3.809a.

In considering the evidence of record under the laws and regulations as set forth above, the Board also finds that the criteria for a special home adaptation grant are not met.  As discussed above, the Veteran is not service-connected for loss or loss of use both hands, any partial or full thickness or subdermal burns, or blindness.  Furthermore, the Veteran is not service-connected for any inhalational injury.  Therefore, the criteria for a special home adaption grant are not met for any period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the award of a special home adaptation grant is not warranted.
ORDER

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


